Citation Nr: 1032647	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to May 
3, 2006. 

2.	Entitlement to a disability rating in excess of 50 percent for 
PTSD, prior to August 8, 2009. 

3.	Entitlement to a disability rating in excess of 70 percent 
from August 8, 2009 to the present.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  The Board recognizes that the Veteran has been awarded a 
Purple Heart and a Combat Infantryman Badge among others for his 
service in Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision by the Department of Veterans 
Affairs (VA) Portland, Oregon, Regional Office (RO) establishing 
service connection for PTSD.  The Veteran disagreed with the 
initial 30 percent evaluation assigned for the disorder and 
during the course of the appeal the evaluation was increased to 
50 percent, effective May 3, 2006.  The Veteran appealed this 
decision and in May 2010, he was granted an increased rating to 
70 percent from August 8, 2009.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  


FINDINGS OF FACT

1.	Prior to May 3, 2006, the Veteran's PTSD was productive of 
some social impairment, depressed mood, anxiety and chronic 
sleep impairment, all resulting in mild to moderate 
impairment.  

2.	Prior to August 8, 2009, the Veteran's PTSD symptoms were 
productive of social impairment with disturbance in motivation 
and mood, mild memory impairment, and difficulty in 
establishing and maintaining effective social relationships.  

3.	As of August 8, 2009, the Veteran's PTSD has been productive 
of mood disturbances such as: depression, anxiety, and 
irritability; suicidal ideation; recurrent flashbacks, 
nightmares, and intrusive thoughts; chronic sleep 
disturbances; difficulty concentrating; loss of interest; and 
increasing social isolation, all resulting in severe social 
impairment.


CONCLUSION OF LAW

1.	The criteria for an initial disability rating higher than 30 
percent for PTSD, prior to May 3, 2006, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2009).

2.	The criteria for a disability rating higher than 50 percent 
for PTSD, August 8, 2009, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (2009).

3.	The criteria for a disability rating higher than 70 percent 
for PTSD, from August 8, 2009 to the present, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Here, the Veteran is challenging the initial ratings assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating has 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Therefore, no further statutory notice is needed and any default 
in the notice is obviously nonprejudicial.  See also Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sough, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and affording the Veteran a VA examination.  
Consequently, the duty to notify and assist has been satisfied, 
as to those claims now being finally decided on appeal.  

Initial Increased Rating

In August 2004, a rating decision granted the Veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating, effective March 18, 2004.  In April 
2007, the RO increased the Veteran's disability rating from 30 
percent to 50 percent disabling, effective May 3, 2006.  In April 
2009, the Board remanded this matter for a new VA psychiatric 
examination.  A rating decision issued in May 2010 increased the 
Veteran's disability rating from 50 percent to 70 percent, 
effective August 8, 2009.  As discussed above, the Board will 
address whether a higher rating or ratings should have been 
granted for these time periods.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
See 38 C.F.R. § 4.7 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Since the Veteran appealed 
the initial rating assigned for his PTSD, the entire body of 
evidence is for equal consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130 (2009).  
Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The 30 percent disability rating for the time period prior to May 
3, 2006, requires:

Occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational task (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due 
to such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep impairment; 
and mild memory loss (such as forgetting names, directions and 
recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with reduced reliability and 
productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent disability evaluation requires:

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like setting; 
and inability to establish and maintain effective relationships.  

A 100 percent disability evaluation requires: 

Total occupational and social impairment, due to symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

Global Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard v. 
Brown, 9 Vet. App. 266 (1996) citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994) (DSM-IV).  Rating 
agencies are charged with the responsibility of being thoroughly 
familiar with DSM-IV in order to apply the general rating 
criteria for rating mental disorders.  See 38 C.F.R. § 4.130 
(2009).

A score of 21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).  See Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., American Psychiatric Association (DSM-
IV).

A score of 31-40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently assaults younger children, is defiant at 
home, and is failing at school).  Id. 

A score of 41- 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Id.

A score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  Id.

Rating in Excess of 30 Percent Disabling Prior to May 3, 2006

The evidence associated with the claims file prior to the 
assignment of the 50 percent disability rating consisted of VA 
outpatient treatment records, a VA examination and lay 
statements.  VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the rated 
disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also Swanson v. West, 12 Vet. App. 442 (1999).  

The Veteran underwent a VA psychiatric examination in August 
2004.  The examiner reported no signs of psychosis and that the 
Veteran's communication and thought processing skills were 
intact.  The Veteran's "[c]ognitive functioning appeared grossly 
intact.  Intellect appeared to lie in the average range.  He 
suffered signs of emotional and physiologic reactivity while 
discussing Vietnam combat.  Affect was subdued and his mood 
appeared euthymic.  He was alert and oriented.  He ambulated and 
transferred independently."  See VA PTSD examination, dated 
August 2004.

The Veteran stated his second marriage to his current wife has 
now lasted 34 years with two children.  The Veteran's wife 
complained the Veteran was emotionally distant and "abrupt."  
He frequently loses his tempter over minor issues."  The Veteran 
report that he was socially isolated as contact with others left 
him irritable.  However, he stated he enjoyed visits with his 
grandson and other immediate family members.  He is able to 
complete activities of daily living independently.  The Veteran 
was employed at the Highway Department until he retired in 
December 2000, due to a torn rotator cuff.  Id.

The examiner stated the Veteran has complained of mild symptoms 
of PTSD such as infrequent nightmares, intrusive recollections 
regarding Vietnam, and has described emotional and physiologic 
reactivity to "cues which remind him of Vietnam combat.  He has 
avoided thoughts, feelings, and conversations activities, places 
or people that remind him of combat.  He feels detached or 
estranged from others... [h]e is hypervigilant, has difficulty 
concentrating, and can be irritable although he avoids physical 
outbursts."  The Veteran has denied suicidal and homicidal 
ideation, intention, and plan.  The Veteran's GAF score solely 
due to PTSD was 65 and overall GAF score was 60.  Id.

In June 2004, the Veteran was evaluated at the Vet Center.  The 
Veteran's appearance was neat, his speech was appropriate, was 
oriented to time, place and person, his memory function was 
normal, relaxed motor activity, and judgment was fair.  The 
Veteran reported sleep disturbance, no sex drive, low energy and 
no suicidal or homicidal thoughts.  His GAF score at this time 
was 52.  See Vet Center treatment records, dated June 2004.

Several lay statements have been submitted on the Veteran's 
behalf.  The Veteran's wife, M. C., stated the Veteran is 
mistrustful of the government and others individuals.  She stated 
he does not believe he would harm her but does feel she is at 
risk and is intimidated. They do not sleep in the same room due 
to his nightmares.  The Veteran has mood swings and she is 
concern for his mental state.  She described her husband as 
"paranoid and distrustful."  See M. C.'s letter, received 
January 2006.

In September 2005, the Veteran's friend, J. B. D., stated he 
served in the military with the Veteran and were in Vietnam 
together in 1967.  J. B. D., stated they were engaged in many 
battles together and that the Veteran was wounded in a cave while 
pursuing the enemy.  He stated the Veteran became a different 
person during their military experience, "[f]rom being good-
natured and outgoing he became more withdrawn, even paranoid and 
angry."  Once returning from Vietnam, the Veteran remained 
withdrawn and angry "and unlike before Vietnam, [the Veteran 
was] more difficult to be around particularly due to his violent 
temper."  J. B. D. stated the  Veteran's temper and paranoid has 
increased through the years.  See J. B. D's letter, dated 
September 2005.

The Veteran's brother, D. N. C. stated in a letter dated January 
2006 that the Veteran "is a prisoner inside his own body."  He 
stated the family is always concerned that they "don't want to 
say or do the wrong thing for fear it might tip the scales."  He 
described the Veteran as "obsessed with anger" and "the 
smallest situation will cause him to explode."  The Veteran does 
not sleep much at night, spends time writing about the Vietnam 
war, and travels to meet other Veterans.  See D. N. C.'s letter, 
dated January 2006.

In an April 2006 letter, the Veteran's employer, K. N., stated 
the Veteran was employed by him from December 1998 to December 
2000.  K. N., stated that during this period the Veteran "turned 
down almost all of the overtime that was offered to him" and 
also turned down other employment opportunities with their 
organization.  See K. N.'s letter, dated April 2006.

Finally, the Veteran's friend, S. M. P., submitted an April 2006 
letter stating that she has known the Veteran for the past seven 
years and has noticed changes in his behavior "[i]nvolving 
issues of past [and] present wars."  She described the Veteran 
has having extreme anger and being very argumentative.  She 
stated he has "stormed out" following arguments and this anger 
that she has "never seen before in a usual quiet[,] mellow 
person."  See S. M. P.'s letter, dated April 2006.

The medical evidence prior to May 3, 2006, does not establish 
that the Veteran is entitled to a disability evaluation higher 
than 30 percent during this period.  While he indicated that he 
felt isolated and did not enjoy social interactions and the lay 
statements suggests his anger, paranoia, and distrust of others 
interferes with his relationships, the Veteran is able to 
maintain his relationships with his wife and family members.  It 
is also noted that the Veteran has attended several meetings with 
other Veterans.  The Veteran did not endorse any impairment of 
thought or communication but it is reported he is emotionally and 
physiologic reactivity.  At no time did the Veteran report 
suffering from panic attacks.  No inappropriate behavior was 
reported.  Further, he did not report any impaired impulse 
control.  There was no indication that he suffered from 
difficulty in understanding complex commands.

The Veteran did not express any suicidal or homicidal ideation.  
Clearly, he 
was not in persistent danger of hurting himself or anyone else.  
His memory, insight and judgment have been normal.  There have 
been no reports of hallucination or delusions.

The Veteran's GAF scores for this time period ranged from 52 to 
65.  As stated above, scores ranging from 51 to 60 reflect more 
moderate symptoms or moderate difficulty in social, occupational, 
or school functioning.  See DSM-IV at 44-47.

The Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  See VAOPGCPREC 10-95.  In the present case, the 
Veteran's GAF scores reflect moderate symptoms consistent with 
his 30 percent rating.  Clearly, the Veteran did not have the 
majority of the 
symptoms ordinarily associated with a 50 percent disability 
rating, such as: circumstantial, circumlocutory or stereotyped 
speech, panic attacks, difficulty understanding complex commands, 
impaired memory, impaired judgment, and impaired abstract 
thinking.  The medical evidence consistently indicated that he 
was well-oriented and articulate, with clear thinking and speech.  

The medical evidence simply does not support the Veteran's 
contention for a higher rating and, therefore, it is not 
warranted.  The Board concludes his overall level of disability 
more nearly approximates that consistent with a 30 percent rating 
during this period.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt rule does 
not apply, and the his claim of entitlement to an increased 
disability evaluation for PTSD during this period must be denied.  
See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).

Rating in Excess of 50 Percent Disabling Prior to August 8, 2009

The Veteran contends that his PTSD symptoms approximate the 
criteria for a rating in excess of 50 percent prior to August 8, 
2009.

In May 2006, the Veteran underwent a VA PTSD examination.  The 
Veteran reported he currently lived alone and spent his day 
writing about his war experiences.  He avoids attending Army 
reunions and parades.  He reported some loss of interest in 
activities and is not "excited about things and he loses 
interest easily."  He stated he is able to connect with people 
he knows but feels lonely quite a bit.  The Veteran avoids crowds 
and is likely to be vigilant but does not report experiencing 
exaggerated startle response.  He admitted "to feelings of 
emotional numbness" and that his wife has complained of coldness 
and detachment.  The Veteran described his future goal of 
"completing his war experiences and taking a trip to Vietnam."  
The Veteran continued to experience difficulty sleeping and 
feeling irritable.  There has been trouble with concentration 
"about 50 [percent] of the time."  At this time the Veteran is 
unemployed due to a work-related injury since 2000.  See VA PTSD 
examination, dated May 2006.

The examiner reported the Veteran was "casually dressed and 
properly groomed... and has good hygiene."  The Veteran was 
cooperative and pleasant, was alert and oriented to time, place, 
and person.  His behavior was appropriate and speech was clear 
and fluent.  The Veteran's mood was sad but affect "is congruent 
with thought content and appropriate.  Thought process is 
coherent, logical, and organized.  Eye contact is good."  The 
Veteran's long term and recent memory appears intact and "[f]und 
of knowledge is average."  His attention and concentration were 
within normal limits and his judgment "appears intact as 
evidenced by his ability to described reasonably appropriate 
solutions for problem situations... Overall cognitive functioning 
appears grossly intact.  No reports of recent episodes of 
emotional or behavioral dyscontrol."  There was no reports of 
hallucination, no evidence of delusional thinking or psychotic 
symptoms.  The Veteran denied suicidal ideation and denied 
symptoms of panic disorder.  Id. 

The examiner stated the Veteran reported "feeling of detachment 
from others, loneliness, and social isolation... It is less likely 
than not that his PTSD makes him unemployable."  The Veteran's 
GAF score was estimated at 60 and overall GAF score at 55.  He is 
able to perform activities of daily living independently.  Id.

In a June 2007 letter, M. S., the Veteran's licensed clinical 
social worker, stated the Veteran has been attending a PTSD group 
and has been a stabilizing system for the Veteran but that 
"[d]uring the majority of the session [the Veteran] continues to 
exhibit PTSD symptoms of significant severity including 
depression, anger, isolation, hypervigilence, sleep disturbance, 
and daily intrusive war memories." M. S., reported the Veteran 
has become quickly emotionally tearful and angry during many of 
the session when discussion war memories.  The Veteran's "sleep 
is often a mixture of rapid and anxious expression, which may 
soon be followed by flattened affect.  He continues to exhibit 
and report depression symptoms including very poor motivation and 
significant isolation, reporting generally 'I [feel] blue and 
sad.'"  The Veteran reported ongoing difficulty experiencing 
"love and affection for his wife which creates challenges in 
their domestic relationship."  He has not established any new 
relationships for many years.  M. S., noted the Veteran's 
obsession and writing of his war experiences causes problems in 
his marriage as he is away from his family and home.  See M. S.'s 
letter, dated June 2007.

In November 2007 and March 2008, M. S., submitted another letter 
on the Veteran's behalf re-stating the same issues reported in 
his June 2007 letter.  See M. S.'s letters, dated November 2007 
and March 2008.

In April 2008, the Veteran was afforded another VA psychiatric 
examination.  The Veteran was casually dressed, appeared 
restless, speech was spontaneous, coherent, pressured.  He was 
cooperative and with appropriate affect.  His mood was anxious 
and dysophoric.  The Veteran's was oriented to person, place, and 
time.  His thought process was described as "[r]ambling, 
[c]ircumstantiality."  No delusions or hallucinations were 
evident.  There was no presence of inappropriate behavior.  The 
Veteran's intelligence was average and his judgment understood 
the outcome of his behavior.  The Veteran continued to experience 
sleep disturbances.  There was no reports of panic attacks and no 
homicidal or suicidal thoughts.  The Veteran had good impulse 
control and no episodes of violence.  He is able to maintain his 
hygiene and does not experience difficult with activities of 
daily living.  The Veteran's remote, recent and immediate memory 
is mildly impaired.  The Veteran is dependent on alcohol and 
abuses cannabis.  See VA PTSD examination, dated April 2008.

The examiner reported the Veteran's PTSD symptoms as 
"[r]ecurrent and intrusive distressing recollection of the 
event, including images, thoughts or perceptions[.]  Intense 
psychological distress at exposure to internal or external cues 
that symbolize or resemble an aspect of the traumatic event."  
The Veteran has feelings of detachment or estrangement from other 
and makes efforts to avoid activities, places, or people that 
arouse recollection of the trauma."  The Veteran exhibits 
irritability, outbursts of anger, hypervigilence, and exaggerated 
startle response.  The GAF score was 55.  Id.

The examiner opined the Veteran "continues to experience PTSD 
symptoms with at least a moderate level of severity."  His 
alcohol dependence is not considered secondary to PTSD and "he 
experiences symptoms of mood disturbance mostly related to 
[a]lcohol [d]ependence."  Id.

In a letter dated April 2008, a staff psychologist Dr. B. M., at 
the Portland, Oregon, VA Medical Center stated he recommended to 
the Veteran that he formally enroll in their program for 
treatment of alcohol dependence and a short-term group therapy 
option.  After a few sessions, no significant changes were made 
in his alcohol consumption as a result of therapy.  The Veteran 
did, however, enrolled in additional treatment for PTSD.  In 
addition, a letter received in June 2008 from two psychologists 
at the Portland VA Medical Center stated the Veteran has 
continued to receive treatment for his PTSD symptoms and his GAF 
score was 55.

Here, the preponderance of the evidence demonstrates that the 
Veteran's PTSD disability picture more nearly approximates the 
criteria required for the currently assigned 50 percent rating 
and that a higher rating of 70 percent is not warranted at any 
time prior to August 8, 2009.  38 C.F.R. § 4.7.  

The Board acknowledges the Veteran's contention that his PTSD 
warrants a higher rating.  However, the Board finds that the VA 
treatment records and the VA examination do not support the 
Veteran's contention.  These medical records do not show problems 
akin to suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and inability 
to establish and maintain effective relationships.  

The Board acknowledges that the May 2006 VA examination reflects 
that the Veteran's psychiatric symptoms had increased and the 
evidence received since reflects symptomatology indicative of a 
50 percent evaluation under the code.  He had mild impairment of 
memory, increased isolation, difficulty to maintain 
relationships, and increased psychological distress.  While the 
Veteran's symptoms might have increased, the record does not 
suggest that this increase presents a disability picture that is 
consistent with the criteria required for a 70 percent rating.  
As discussed above, the evidence did not show the criteria for a 
70 percent rating are present as the Veteran did not have 
suicidal ideation; obsessive/ritualistic behavior; episodes of 
violence; or panic attacks.  His speech was spontaneous, clear, 
and coherent; he had good impulse control; no episodes of 
violence; and was able to maintain personal hygiene.  
Additionally, the May 2006 VA examiner noted the Veteran was not 
unemployable due to his PTSD.

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's PTSD symptoms are consistent with the criteria required 
for a 70 percent rating.  In other words, the disability picture 
evident in the record strongly suggests that the difficulties 
experienced by the Veteran are better described by the criteria 
for the 50 percent rating.  The Veteran's claim of entitlement to 
an initial disability rating in excess of 50 percent for his 
service-connected PTSD prior to August 8, 2009, must be denied.

Rating in Excess of 70 percent Disabling Since August 8, 2009

The evidence dated since the assignment of the 70 percent rating 
consists of the Veteran's VA outpatient treatment records and a 
VA examination.  The Veteran's disability evaluation was 
increased to 70 percent as of August 8, 2009, due to the findings 
of the VA PTSD examination report.

In August 2009, the Veteran underwent a VA PTSD examination.  He 
reported poor nonrestorative sleep and nightmares.  He avoids 
crowds and certain smells as they trigger intrusive thoughts and 
endorse hyperarousal such as being "jumpy" and easily 
startling.  His mood is reported as "extreme irritability, anger 
and... high intense energy that is focused inwardly.  He reported 
low energy, disturbed sleep, anhedonia, poor concentration, sense 
of extreme guilt, hopelessness, and worthlessness.  He 
occasionally has suicidal thoughts but that he has never acted on 
them.  He was hesitant to discuss homicidal ideation stating 
there were certain individuals he would "easily get into a fight 
with."  He denied any auditory or visual hallucinations.  See VA 
PTSD examination, dated August 2009. 

The VA examiner reported the Veteran "maintained hesitant and 
intermittent eye contact which increases appropriately with 
continuation of the exam.  There were no observable psychomotoric 
abnormalities, his mood was variable, and thought processes were 
linear with directed questioning. He was oriented to person, 
place, and time.  The VA examiner concluded the Veteran was in a 
"state of constant anxious and irritab[ility], with a slightly 
restricted affect with minimal hyperarousal, avoidance of 
situations and certain smells... and has limited social fear due to 
his inability to maintain close contact with other members 
outside of his wife."  The Veteran's GAF score at this time was 
55.  Id. 

VA outpatient treatment records report the Veteran has been 
attending therapy sessions for his PTSD symptoms.  The October 
2009 treatment record stated the Veteran's mood was moderately 
anxious with congruent affect.  The Veteran denied homicidal and 
suicidal ideation.  His insight was fair and his judgment was 
fair to poor.  There were no signs of psychosis or thought 
disorder.  See VA treatment records, dated October 2009 to 
January 2010. 

Based on the evidence of record, the Board concludes that the 
objective medical evidence show disability consistent with a 70 
percent disability rating.  See 38 C.F.R. § 4.7 (2009).  The GAF 
score of record of 55 reflects moderate impairment in social and 
occupational functioning, which is commensurate with the degree 
of social and industrial impairment as required for the 
assignment of a 70 percent disability evaluation.  Although the 
Veteran's symptomatology is severe, the balance of the evidence 
is against a finding of total impairment.

The Veteran does not have any of the symptoms ordinarily 
associated with total social and occupational impairment, such as 
impaired thought processes or communication, hallucinations, 
inappropriate behavior, deficient personal hygiene, 
disorientation or memory loss.  He periodically experienced 
suicidal ideation, but he is not in persistent danger of hurting 
himself or others, since the preponderance of the treatment notes 
show denials of such thoughts or intent.  It is clear that any 
suicidal thoughts he experiences are intermittent and isolated in 
nature.  The Veteran does not have total social impairment.  He 
does have deficiencies in this area, but that is contemplated in 
ratings lower than 100 percent.  Therefore, a higher rating is 
not warranted.

Accordingly, for the reasons discussed above, the Board cannot 
conclude that a rating higher than 70 percent is warranted for 
the period of time from August 8, 2009 to the present.  Again, 
although the Veteran could be assigned staged ratings, there is 
no evidence suggesting total impairment for any time period 
during this appeal.  There is no reasonable doubt on this issue 
that could be resolved in the Veteran's favor.





Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the 
matter of entitlement to an extraschedular rating.  The Veteran's 
contentions have been limited to those discussed above, i.e., 
that his disability is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 
(1998) [while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that were 
not raised by the claimant].  Moreover, the Veteran and has not 
identified any factors which may be considered to be exceptional 
or unusual with respect to the service-connected PTSD and the 
Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent 
hospitalizations for his service-connected disability.  There is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  As to the effects his PTSD has on his employment, as 
noted above the Veteran was employed until he retired in December 
2000, due to a torn rotator cuff.

In short, the evidence does not support the proposition that the 
Veteran's PTSD presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to May 3, 
2006, is denied.

Entitlement to an initial disability rating in excess of 50 
percent for PTSD, prior to August 8, 2009, is denied. 

Entitlement to an initial disability rating in excess of 70 
percent from August 8, 2009, to the present is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


